*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated 02/24/2021 is acknowledged.
Priority
This application is a 371 of PCT/EP2017/075496, filed on 10/06/2017, and claims foreign priority in Federal Republic of Germany, application DE 10 2016 119 102.7, filed on 10/06/2016.
Claim Status
Claims 16-35 are pending. Claims 1-15 were cancelled. Claims 16-33 are examined. Claims 34 and 35 are withdrawn. Claims 16 and 19-24 were amended. 
Withdrawn Claim Rejections -35 USC § 102
Rejections of claims 16-20, 29, 32, and 33 over Yang (US 2005/0277739 A1 Published December 15, 2005 - of record in IDS dated 09/26/2019) are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claims 16-20, 29, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2005/0277739 A1 Published December 15, 2005) and rejections of 
Claim Objections
Claims 27 and 28 are objected to because the claims recite “thereof.are”. Ground of objection may be obviated by replacing the phrase with “thereof are”. 
New Claim Rejections - 35 USC § 103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed	 invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 21-23, 25, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Exner et al. (US 2012/0225027 A1 Published September 6, 2012) as evidenced by Liu (US 2019/0110497 A1 Published April 18, 2019).
The claims encompass a copolymer as described by the claims.

Regarding claims 16-19 and 23, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a cleaning composition comprising a poloxamer and an antimicrobial agent, with a reasonable expectation of success because Exner teaches a cleaning composition comprising a poloxamer and an antimicrobial agent. It would have been obvious to have selected Pluronic L81 as the poloxamer because Exner teaches Pluronic L81 as a suitable poloxamer. It would have been obvious to have selected curcumin as the antimicrobial because Exner teaches curcumin as a suitable antimicrobial. 
It would have been also obvious to have formed a composition for delivering a drug or a radionucleotide comprising a poloxamer in combination with a drug or a radionucleotide, with a reasonable expectation of success because Exner teaches a delivery composition for a drug or radionucleotide, where the composition comprises a pluronic in combination with a drug or a 
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
The limitations of claims 16-19 and 23 are met by Exner’s compositions because the compositions comprise a copolymer physically connected to at least one active agent. Pluronic L81 contains alternating hydrophobic and hydrophilic units, has a substantially linear structure, and is substantially nonionic. The claimed number average molecular weight range is obvious because it encompasses 2750 Da. As evidenced by Liu, Pluronic L81 has an LCST of 20°C (paragraph 0071). The claimed LCST range is obvious because it encompasses 20°C. Both of the hydrophilic units in the copolymer have the formula –(CH2CH2O)l where l is 3.     	
Limitations of claim 21 are met because Exner teaches compositions comprising drug.
Limitations of claim 22 are met because Exner teaches a composition comprising curcumin, which is a known dye; and a composition comprising a radionucleotide which is a radioactive label. 
Limitations of claims 25 and 26 are met because Pluronic L81 has at least 6 ether functional groups in the polymer chain. 
Claims 32 and 33 describe copolymer properties. Pluronic L81 is structurally the same as the claimed copolymer, and therefore it necessarily has the same properties as the claimed copolymer, including properties required by claims 32 and 33. A chemical compound and its properties are inseparable. 

s 16-21, 25-28, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Journal of the American Chemical Society, published 2004, pages 10640-10644).
The claims encompass a copolymer as described by the claims. 
The teachings of Kumar are related to anti-inflammatory agents aspirin and naproxen encapsulated in polymeric nanomicelles (Abstract). Scheme 1 on page 10640 describes a synthesis scheme for copolymers 7-9. The copolymer were formed by copolymerizing PEG-600 with dimethyl 5-hydroxyisophthalate. Copolymers were used to encapsulate aspirin and naproxen (page 10643, right column, first full paragraph).
Regarding claim 16-21, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition comprising aspirin encapsulated in a copolymer of formula 7, 8, or 9, with a reasonable expectation of success because Kumar teaches aspirin encapsulated in a copolymer of formula 7, 8, or 9. The limitations of claims 16-21 are met because Kumar teaches aspirin encapsulated in a copolymer, which reads on a copolymer physically connected to at least one active ingredient. The copolymer comprises alternating hydrophilic units (PEG-600) and hydrophobic units (derived from dimethyl 5-hydroxyisophthalate and Br-CH2(CH2)xCH2R’ where x is 7, 8, or 10).The copolymer is substantially linear and substantially nonionic. The claimed ranges of number average molecular mass in claims 16 and 19 are obvious because the ranges encompass 18,730 Da (copolymer 7), 19,220 Da (copolymer 8), and 15,000 Da (copolymer 9). The range of l is obvious because it encompasses 13, which is the number of ethylene oxide units PEG-600. The range of the ratios of hydrophilic to hydrophobic units in claim 20 is met because it encompass 1:1. It is apparent from Scheme 1 that copolymers 7, 8, and 
Kumar does not teach the LCST of for copolymers 7, 8, and 9. The claimed ranges of LCST values in claims 16-18 are obvious because copolymers 7, 8, and 9 meet all structural requirements of the claimed copolymer and it would have been reasonable to conclude that the prior art copolymers have similar properties as the claimed copolymers including the LCST value. LCST is a property and the Office does not have the means to test prior art compositions in order to determine whether or not their properties are the same as properties of the presently claimed compositions. 
	Limitations of claims 25 and 26 are met because copolymers 7, 8, and 9 were formed by polymerization of PEG-600, which contains about 13 ethylene oxide units. Each ethylene oxide unit represents one ether function. Thus, one PEG-600 unit contributes 13 ether functional groups. The copolymers contain multiple occurrences of PEG-600 units. 
	Limitations of claims 27 and 28 are met because each repeating unit “m” in copolymers 7-9 contains one ester functional group and there are at least four “m” repeating units in each of the copolymer, and at least four ester functional groups in each of the copolymers 7, 8, and 9.
   Claims 32 and 33 describe copolymer properties. Copolymers 7, 8, and 9 are structurally the same as the claimed copolymer, and therefore necessarily have the same properties as the claimed copolymer, including properties required by claims 32 and 33. A chemical compound and its properties are inseparable. 

Claims 16-19, 21, and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Quesnel (Molecules, Pages 98-104, Published 2005).

The teachings of Quesnel are related to PLA-b-PEG multiblock copolymers for stealth drug carrier preparation (Introduction). Table 2 teaches molecular weights of multiblock copolymers (page 99). Scheme 1 shows the synthesis scheme of the copolymers (page 100). The copolymers are intended for drug delivery (page 101 Conclusion). Multiblock 2a was formed by copolymerization of PLA-PEG(200)-PLA with succinic acid (page 103 first full paragraph). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a drug delivery composition comprising a multiblock copolymer (2a) and a drug, with a reasonable expectation of success because Quesnel teaches copolymers intended for drug delivery comprising a multiblock copolymer (2a). It would have been obvious to have combined the copolymer with a drug because the intended use of the copolymer is drug delivery. Combining prior art elements according to known methods to obtain predictable results supports obviousness. 
Limitations of claims 16 and 21 are met because copolymer (2a) would have been physically connected to a drug when combined with a drug, the copolymer contains alternating hydrophilic units (PEG-200) and hydrophobic units (derived from lactic acid and succinic acid), the copolymer is substantially linear and substantially nonionic. Each hydrophilic unit is derived from PEG-200 which contains about 4 ethylene oxide units. 
The variable l in claims 16, 23, and 24 are obvious because they encompass 4. 
Regarding the number average molecular weight ranges in claims 16, 19, and 29, it would have been obvious to have formed the multiblock copolymer (2a) having an number average molecular weight from 1983 to 18,815 g/mole, with a reasonable expectation of success because Quesnel teaches that multiblock copolymers have a molecular weight in a range from 1983.87 to 18,815 g/mole (Table 2). The claimed ranges are obvious because they overlap with 
  Quesnel does not teach the LCST of the multiblock copolymers. The claimed ranges of LCST values in claims 16-18 are obvious because multibock copolymer 2a, 2b, and 3a meet all structural requirements of the claimed copolymer and it would have been reasonable to conclude that the prior art copolymers have similar properties as the claimed copolymers including the LCST value. LCST is a property and the Office does not have the means to test prior art compositions in order to determine whether or not their properties are the same as properties of the presently claimed compositions. 
Regarding claims 25 and 26, each unit derived from PEG-200 contains about 4 ethylene oxide units and each ethylene oxide unit provides an ether functional group. There are at least two units derived from PEG-200 in a copolymer, therefore there are at least 8 ether functional groups in the copolymer. The claimed ranges are obvious of ether functional groups are obvious. 
Regarding claims 27 and 28, each repeating unit “l” contains 3 ester functional groups. There are at least two repeating units “l” in the copolymer, therefore there are at least 6 ester functional groups per copolymer. The claimed number of ester functional groups is obvious. 
Ranges in claims 30 and 31 are obvious because they encompass Mw/Mn = 1.35 for copolymer 2a (Table 2).
Claims 32 and 33 describe copolymer properties. Copolymers 2a, 2b, and 3a are structurally the same as the claimed copolymer, and therefore necessarily have the same properties as the claimed copolymer, including properties required by claims 32 and 33. A chemical compound and its properties are inseparable.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617